Title: Virginia Delegates to Benjamin Harrison, 3 December 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Decr. 3d. 1782.
From a consultation with the Secy at War we concluded that it would be fruitless, and therefore unadvisable to solicit either a repayment or sale of powder from the Magazines of the U. States. We were informed by him however that there are in the magazine within Virginia three hundred thirty six barrels of loose powder and seventy of fixed ammunition: that additional supplies will be forwarded as prudence may suggest; that this resource will on all emergencies be open to the State, and to ensure it the more satisfactorily that orders will be given to the Keepers in cases of invasion particularly, to comply with requisitions from the Executive. The Secy. added a request to be informed through us of the productiveness of the Lead Mines in their present State, with an intimation that powder may perhaps be obtained from the general Stock by barter for any surplus of that article. We have judged it prudent to suspend making a purchase here from individuals, untill the Executive can decide how far the expediency of such a measure may be superceded by the foregoing information; supposing it to be neither for the interest of Virginia nor of the U. States, that the resources should be superfluously expended in Stores, and that it is particularly against the interest of the former to take upon herself a burden which ought & probably will be borne by the latter. Should the Executive view the subject differently We shall readily conform to their original plan.
That we might not unnecessarily repeat our solicitations to the Chevr. de la Luzerne with respect to the transportation of the arms & ammunition from France, We thought it best to confer in the first instance with Mr. Morris on the chance of effecting it under his auspices. We found that a previous application from your Excellency had led his thoughts to the same subject. It is uncertain as yet how far this channel is to be relied on. By the next post we hope to be able to give you more satisfactory information.
Your Excellency’s favor of the 23d. Ulto. has come duly to hand. An omission of the paper referred to as inclosed renders the first paragraph unintelligible, and consequently an answer to it must be postponed untill the omission shall be supplied. Our last will have given you information from the War office relative to cloathing for the troops. Our attention to that essential point will not however be discontinued. The letters of Marque shall be duly forwarded.
With sentiments of great esteem We have the honor to be Yr. Excellency’s Mo: obt. & hble servants
Jos: Jones.J Madison Jr.

P. S. The inclosed note just recd. from Genl. Lincoln who undertook to procure for us the state & price of powder in private hands in this City, will complete our answer to your Excellency on that subject
